              Case 3:19-cv-06211-RBL Document 10 Filed 05/15/20 Page 1 of 2



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7
                                           AT TACOMA
 8
        JAMES ELLIS CROCKETT,                             CASE NO. C19-6211RBL
 9
                                 Petitioner,              ORDER
10               v.

11      RON HAYNES,

12                               Respondent.

13

14

15          THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and

16   Recommendation [Dkt. # 7], recommending that this Court deny Petitioner Crockett’s § 2254

17   habeas petition, with prejudice, and dismiss the case. Crockett has objected [Dkt. # 8] and the

18   State has responded. [Dkt. # 9].

19          1. The Report and Recommendation is ADOPTED;

20          2. Crockett’s habeas petition is denied and DISMISSED with prejudice;

21          3. There is no need for an evidentiary hearing;

22          4. The Court will NOT issue a Certificate of Appealability for the reasons articulated in

23               the R&R.; and

24


     ORDER - 1
             Case 3:19-cv-06211-RBL Document 10 Filed 05/15/20 Page 2 of 2



 1         5. The clerk shall send a copy of this Order to Crockett, the state’s counsel, and to

 2               Magistrate Judge Creatura.

 3         IT IS SO ORDERED.

 4         Dated this 15th day of May, 2020.

 5

 6                                                      A
                                                        Ronald B. Leighton
 7                                                      United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
